FILED

.NN~a2m9

Clerk, U.S. District and

UNITED STATES DISTRICT COURT Ban kruPtCY COU"tS

FOR THE DISTRICT OF COLUMBIA
CHRIS WALTERS,

Plaintiff, :
v. : Civil Action No.

09 1060
BANK OF AMERICA, et al.,
Defendants.
MEMORANDUM OPINION

This matter is before the Court on consideration of plaintiffs application to proceed in
forma pauperis and pro se complaint. The Court will grant the application, and will dismiss the
complaint.

lt appears that plaintiff spent a portion of his disability benefits, which had been deposited
in an account with Bank of America, to purchase tickets to travel by train and by bus. He alleges
that he was hospitalized for treatment of deep vein thrombosis because of the carriers’ “failure to
provide adequate leg space." Compl. at 3 (page number designated by the Court). Plaintiff
charges defendants with deprivation of rights and criminal contempt under 18 U.S.C. §§ 242 and
402. Id.

The Court will dismiss the complaint in its entirety because it fails to state claims upon
which relief can be granted. There is no private right of action under the criminal statutes cited.
See generally Dz`amond v. Charles, 476 U.S. 54, 64-65 (l986) (noting that private citizens cannot
compel enforcement of criminal law); see also Lynch v. Bulman, No. 06-1018, 2007 WL

29936l2, at *l (lOth Cir. Oct. l5, 2007) (per curiarn) (concluding that "[t]he district court

properly rejected [plaintiff’ s] claim that Defendants violated 18 U.S.C. §§ 24l and 242 [because]

fay 

[t]hese statutes do not provide him with a private cause of action"); Rockefeller v. Rehnquz`st, No.

03-5282, 2004 WL 210649, at *1 (D.C. Cir. Jan. 30, 2004) (per curiam) (affirining dismissal of
complaint, in part, on the grounds of "the lack of a private cause of action under 18 U.S.C. §§
242 and 371"), cert. denied, 543 U.S. 870 (2004).

An Order consistent with this Memorandum is issued separately on this same date.

/\?Me/ ll M-

-/United States‘District Judge

DATE; go w Z@c?